Citation Nr: 1438542	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

2.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) with depression, in excess of 30 percent prior to February 7, 2012, and in excess of 50 percent thereafter, to include the question of entitlement to a separate rating for depression.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus type II.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions in July 2007, April 2010, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

In the initial 2007 rating decision, the RO denied service connection for depression, and the Veteran disagreed with that determination.  In the statement of the case, however, the RO stated that service connection for depression was established as symptomatic of the Veteran's PTSD.  In his appeal, the Veteran maintained that he should get a separate disability rating for his depression, and this aspect of his appeal was addressed in the 2012 supplemental statement of the case.  Therefore, based on the Veteran's arguments and the RO's consideration of the issue, the Board has included this as part of his PTSD appeal. 

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of whether new and material evidence has been received to reopen entitlement to service connection for diabetes mellitus type II and entitlement to TDIU are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has essential hypertension that was not caused or aggravated by his service-connected PTSD.

2.  Prior to August 13, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since August 13, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Prior to August 13, 2009, the criteria for a disability rating in excess of 30 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

3.  From August 13, 2009 to February 7, 2012, the criteria for a rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a rating in excess of 50 percent for PTSD were not met at any time since August 13, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2013).

5.  A separate disability rating for depression cannot be assigned for any time period. 38 C.F.R. § 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Hypertension

The Veteran claims that he has hypertension as a result of his service-connected PTSD or related medications.  The Veteran does not contend that hypertension started in service or within one year of service separation.  The medical evidence demonstrates a post-service onset of hypertension.  Service treatment records show that he had a blood pressure reading of 138/70 upon entrance into service.  His separation examination dated in July 1969 reveals a blood pressure reading of 120/80.  The Veteran's heart and vascular system were found to be clinically normal.  In conjunction with both examinations, the Veteran completed medical history reports on which he indicated no history of high or low blood pressure.  Per the Veteran's private physician, the Veteran was not diagnosed with hypertension until 1988. 

A VA examiner opined in March 2010 that the Veteran's essential hypertension was less likely than not related to his military service.  There is no medical opinion that purports to relate hypertension directly to service.  

Based on the apparently uncontested date of onset after service and well outside the presumptive period, the Board finds that there is no presumption of service connection for hypertension, and that service connection for hypertension on a direct basis is not warranted.  

Turning to the claimed secondary service connection theory, service connection is in effect for PTSD.  In a letter dated December 2009, the Veteran's private physician provided the limited opinion that PTSD played a role in the Veteran's hypertension.  There was no description of the type or magnitude of the role.  

In apparent conflict with this assertion, a March 2010 VA opinion described the Veteran's hypertension as "essential" hypertension; that is, "hypertension occurring without discoverable organic cause." Dorland's Illustrated Medical Dictionary 896 (32nd ed., 2012).  The use of the descriptor "essential" would logically imply that the examiner did not intend any association with PTSD or any other organic cause.  This is probative evidence against secondary causation of hypertension by PTSD.  

Furthermore, contrary to the Veteran's private physician's opinion, the VA examiner opined that the Veteran's essential hypertension was less likely than not aggravated beyond normal progression by PTSD or related medications, given the Veteran's weight and family history of hypertension.

The Board finds that the diagnosis and opinion offered by the VA medical examiner deserves greater probative weight than the opinion of the Veteran's private physician on the questions of secondary causation and aggravation.  The VA medical examiner reviewed the entire claims file, including previous physical examinations and service treatment records.  The examiner provided a clear and decisive diagnosis of "essential" hypertension, directly implying that there was no causal relationship, and provided a clear and decisive opinion that the Veteran's hypertension was less likely than not aggravated by PTSD or related medications.  In contrast, the private physician's opinion was only that the Veteran's PTSD or related medications "played a role" in his hypertension, without a description of the nature or extent of the role.  The physician's terminology is equivocal and imprecise and thus of little probative value.  Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009). 

As the evidence given the greatest probative weight is against a relationship between the service-connected PTSD and hypertension, the Board concludes that service connection for hypertension is not warranted.  Because the evidence preponderates against the claim, the benefit-of- the-doubt rule does not apply. 38 U.S.C.A. § 5.107(b); 38 C.F.R. § 3.102.

  
Increased Rating-PTSD

The Veteran filed a claim of entitlement to service connection for PTSD in December 2005.  The RO granted his claim and assigned a 10 percent disability rating effective December 21, 2005.  In August 2009, the RO granted service connection for depression associated with PTSD and increased the disability rating to 30 percent, also effective December 21, 2005.  In April 2012, the RO increased the disability rating for PTSD with depression to 50 percent, effective February 7, 2012, corresponding to the date of a VA examination. 

Pertinent to the issue on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board finds that, from August 13, 2009 to February 7, 2012, a period during which a 30 percent rating is currently assigned, a rating of 50 percent, but not higher, is warranted.  However, prior to August 13, 2009, a rating in excess of 30 percent is not warranted, and at no time on or after August 13, 2009, were the criteria for a 70 percent rating met.

The evidence reflecting the Veteran's condition prior to August 13, 2009 comes mainly from a July 2007 VA initial PTSD examination.  The symptomatology reported by the Veteran on that examination included depression, low motivation and energy levels, loss of interest in activities, and isolating behaviors.  The Veteran reported that, except for intrusive thoughts about Vietnam, his PTSD symptoms had a minimal effect on his life.  Notably, he reported good relationships with his wife and family.  Additionally, the Veteran had thoughts about death but denied any suicidal ideation.  A Global Assessment of Functioning (GAF) score of 71 was assigned by the examiner. 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 71-80 indicate transient and expectable reactions to psychosocial stressors, and no more than slight impairment in social, occupational, or school functioning.  

In finding that a rating in excess of 30 percent is not warranted during this period, the Board emphasizes the Veteran's assertion as to minimal effect of PTSD symptoms on his life and the GAF score indicating that impairment in social and occupational function was no more than slight.  The evidence does not demonstrate or approximate occupational and social impairment with reduced reliability and productivity during this period.  

At the time of the August 13, 2009 VA examination, there appears to have been an increase in symptoms as compared to the prior period.  The Veteran reported experiencing depressed moods on a daily basis and recurrent and intrusive thoughts and dreams about traumatic events in Vietnam.  He also described diminished interest and participation in significant activities, detachment from others, and an inability to have loving feelings. 

Although the August 2009 VA examiner concluded that the Veteran did not display occupational and social impairment with reduced reliability and productivity, which are the criteria for a 50 percent rating, the Board finds that the criteria for a 50 percent rating are more nearly approximated during this period than are the criteria for a 30 percent rating.  The Board notes that the GAF score of 58 assigned by the August 2009 examiner is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  This score is probative evidence regarding an increase in severity of PTSD symptoms over the prior period.  

The Board also notes the Veteran's report of decreased motivation and what appears to be the equivalent of decreased productivity.  The Veteran reported that he is generally content to sit and watch TV.  He reported only limited remissions in his depression, lasting only a day or two, during which he may accomplish some lawn mowing or other chores.  This presents a picture more consistent with reduced reliability and productivity than with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

While the type of symptomatology reported by the Veteran at the August 2009 examination is similar to the type previously reported, the frequency and severity of his symptoms appears to have increased as compared to the prior period.  Accordingly, the Board finds that the criteria for a 50 percent rating were met at the time of the August 13, 2009 examination.  

The Board also finds that it is not factually ascertainable at any time prior to the August 13, 2009 report that the criteria for a 50 percent rating were met.  While the Veteran is competent to report his observable symptoms, he has generally attributed a worsening in his symptoms to an arrest in 2001 and his retirement in 2003, well prior to even the July 2007 initial assessment.  He has not described any specific point of worsening between the July 2007 assessment and the August 2009 examination at which point an increase in disability could be ascertained.  Accordingly, the 50 percent rating is made effective August 13, 2009.  See 38 C.F.R. § 3.400 (o) (2013).  

The Board finds that there is no period since August 13, 2009 during which a rating in excess of 50 percent is warranted.  Notably, the August 2009 VA examiner specifically found that the criteria for a 70 percent rating (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) and 100 percent rating (total occupational and social impairment) were not met.  

Consistent with the August 2009 examiner's opinion regarding the rating criteria, the evidence reflects that symptomatology consistent with the 70 percent and 100 percent ratings is not shown at any time.  Regarding the 70 percent criteria, while the Board acknowledges deficiencies in mood, the evidence reflects no true deficiencies in judgment, thinking, or family relations.  

The February 2012 examination report reveals that the Veteran's relationship with his wife was "good."  He denied any problems with the relationship.  He described his relationships with his children and grandchildren as "real good."  He noted that his grandchildren are what keep him going.  He is able to visit with his children and grandchildren most Saturdays, and sometimes on weekdays.  

The August 2009 examiner reported that the Veteran's relationship with his wife was "ok" and he was maintaining relationships with his siblings and grandchildren.  The Veteran discussed with his social worker (January 18, 2011) wanting to avoid activities with his in-laws when they were recently in town.  He described being resentful of the time his wife spent with them, but acknowledged that he would soon be spending time with his friends on a trip, and that these activities would not include his wife.  While each of the Veteran's family relationships is undoubtedly affected to some degree by his PTSD symptoms, no true deficiency in family relations has been described or is otherwise apparent from the evidence.  It is also significant that the Veteran's social relationships cannot be described as deficient when he is apparently able to maintain friendships to the point that he is taking trips with friends, which clearly does not establish an inability to maintain effective relationships, such as is warranted for a higher 70 percent rating.  

The Veteran's thinking (thought process and thought content) was unremarkable at the time of the August 2009 examination.  His social worker (January 2010 to April 2011 reports) consistently described his thought processes as linear and goal directed.  The February 2012 examiner noted that the Veteran's wife has described a loss of short-term memory; however, his memory loss was assessed by the examiner as mild.  The Board finds that there is no deficiency in thinking.  

Regarding judgment, the August 2009 examiner noted that the Veteran understands the outcome of his behavior.  There is no clinical description or assertion on the Veteran's part of a deficiency in judgment.  

The Veteran has been retired since 2003, and has not attended school during the period on appeal.  Therefore, deficiencies in work and school cannot be directly assessed.  

While PTSD symptoms are presumed to impact all areas of life, the criteria for a 70 percent rating specify the presence of deficiencies in most areas.  Here, the evidence does not demonstrate deficiencies in most areas, but demonstrates good remaining function in family relations, judgment, and thinking, with true deficiencies only in the area of mood.  

Consistent with the Board's finding, reports from the Veteran's VA social worker dated from January 2010 to April 2011 reflect GAF scores ranging from 55 to 60.  As noted above, the August 2009 examiner assigned a GAF score of 58.  These scores reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board finds that moderate occupational and social impairment is consistent with a 50 percent rating and does not suggest entitlement to any higher rating.  

At the most recent February 2012 VA examination, the Veteran was found to have mild to moderate PTSD symptoms with impairment in social and psychological functioning.  A GAF score of 61 was assigned.  Such a score indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board acknowledges that the February 2012 VA examiner checked the box indicating that the Veteran experienced near-continuous panic or depression affecting ability to function independently, appropriately and effectively.  The Board assumes that the examiner intended to indicate depression affecting ability to function independently, appropriately and effectively rather than near-continuous panic, as there was no discussion of panic attacks in the narrative portion of the examination or in other reports.  While this reflects an example of symptoms listed in the rating schedule that might support a 70 percent rating, this example is not itself a criterion for the 70 percent rating, which requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Balanced against this specific report of symptomology is the GAF score of 61 assigned by the same examiner due to what he assessed as mild to moderate PTSD symptoms and mild to moderate symptoms of major depression.  

On balance, the Board finds that, since August 13, 2009, the criteria for a 70 percent rating are not met and are not more nearly approximated than are the criteria for a 50 percent rating.  The Board also finds that there is not total occupational and social impairment during any time pertinent to this appeal, and the Veteran does not contend that his PTSD results in total occupational and social impairment.  

As noted in the Introduction, the RO initially denied service connection for depression, but in the 2009 statement of the case, the RO stated that service connection for depression was established as symptomatic of the Veteran's PTSD.  In his appeal, the Veteran maintained that he should get a separate disability rating for his depression.  Here, the Veteran's depression has been fully considered in assigning the ratings for PTSD.  Furthermore, as noted in the February 2012 VA medical examination, it is not possible to differentiate which of the Veteran's symptoms, such as concentration deficits and sleep deficits, are attributable to depression and PTSD.  See VA examination dated February 7, 2012.  A separate rating could not be assigned for depression without violating the prohibition against pyramiding.  See. 38 C.F.R. § 4.14.  In other words, VA cannot compensate the Veteran twice for the same symptoms, regardless of the diagnosis to which they are attributed.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  

The Veteran's symptoms of irritability, social withdrawal, depressed mood, demotivation, anxiety, chronic sleep impairment, and mild memory loss are included in the rating schedule, and the assigned disability ratings specifically compensate for the degree of occupational and social impairment due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in January 2006 and November 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Private treatment records were also submitted by the Veteran.  The RO has also obtained thorough medical examinations and opinions on the service-connection claims.  The RO has also obtained examinations of the service-connected PTSD.  In response to a letter from the Veteran's wife in February 2012 alleging worsening PTSD symptoms, the RO obtained an updated examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board finds that no further development of the claim is necessary to reach a decision on the claim. 


ORDER

Service connection for hypertension is denied.

Prior to August 13, 2009, a disability rating for PTSD in excess of 30 percent is denied.  

From August 13, 2009 to February 7, 2012, a 50 percent rating, but not more, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

On and after August 13, 2009, a disability rating in excess of 50 percent for PTSD is denied.  

A separate disability rating for depression is denied.
							(CONTINUED ON NEXT PAGE)
REMAND

The RO issued a rating decision in July 2007 denying service connection for diabetes mellitus type II.  The Veteran did not appeal the decision and it became final.  In March 2011, the Veteran requested to reopen his claim, based on new and material evidence.  In October 2011, the RO denied the claim.  The Veteran's representative submitted a VA Form 646 dated April 2012 which expressed disagreement with the decision.  This constitutes a timely notice of disagreement which confers the Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that issue.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2013); Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran may be awarded a total disability rating based on individual unemployability (TDIU) upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2013).  Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (2001).

The Veteran raised the issue of TDIU by submitting a letter from his spouse stating that, "Now that [the Veteran] is retired, [he] seems more depressed and lonely, he will most likely never work again, I think it would be too much for him."

The issue of TDIU entitlement has not yet been adjudicated by the RO.  Therefore, in order to preserve the Veteran's right to one review on appeal to the Secretary, see 38 C.F.R. § 20.1304 (c) (2013), the issue must be remanded for initial adjudication by the RO.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the issues of service connection for diabetes mellitus type II and TDIU are REMANDED to the RO for the following action:

1. Issue a statement of the case pertaining to entitlement to service connection for diabetes mellitus type II.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).

2.  Provide the Veteran notification of how to substantiate a claim for TDIU.

3.  Adjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


